Citation Nr: 0212614	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  94-19 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 70 percent for Post-
traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
January 1970 to February 1972.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 1992 
rating decision by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted service connection for PTSD, rated 70 percent.  When 
the case was previously before the Board in May 1996, it was 
remanded for further evidentiary development.

The veteran testified before a member of the Board at a 
hearing at the RO in March 1994.  The presiding member has 
since left the Board.  In a March 1996 letter; the veteran 
was offered the opportunity to testify before another Board 
member.  He did not respond, and the case was reassigned to 
the undersigned.

The veteran had initiated a claim for total disability rating 
based on individual unemployability.  He did not perfect an 
appeal on that issue.  Hence it is not before the Board.


FINDING OF FACT

The veteran's PTSD is manifested by sleeping problems, 
nightmares, flashbacks, irritability, and mild impairment of 
concentration; the symptoms only mildly interfere with his 
daily activities and social interactions, and are not totally 
incapacitating; he is oriented and has good memory, and is 
not unable to obtain or retain employment.


CONCLUSION OF LAW

A rating in excess of 70 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.130, Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000. 

There has been substantial compliance with the mandates of 
the VCAA and implementing regulations.  Well-groundedness is 
not an issue.  The RO has obtained all identified and 
available medical records, and has provided an examination.  
The veteran has been notified of the applicable laws and 
regulations, including the amendments to the rating schedule; 
discussions in the Board remand, in the rating decisions, in 
the statement of the case, and in the supplemental statement 
of the case have informed him what he needs to establish 
entitlement to the benefit sought and what the evidence of 
record shows.  The Board remand specified what evidence VA 
was responsible for obtaining, and what information the 
veteran was required to provide, and the veteran has stated 
that there is no further evidence which may be relevant to 
his claim.  The veteran is not prejudiced by the Board 
addressing the claim based on the evidence of record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

The veteran served in Vietnam as an infantryman from July 
1970 to January 1971, and engaged in combat with the enemy.

On May 1990 VA examination, the veteran reported that he had 
been hospitalized in December 1989 for a "nervous 
breakdown."  He complained of tinnitus and hearing loss.  He 
stated that he had not worked in more than two years because 
he could not tolerate noise.
VA domiciliary treatment records from September 1990 to March 
1991 reveal the veteran received psychiatric treatment for 
depression, anxiety, and increasing social isolation.  
Initially, he reported suicidal ideation, and a fear of 
hurting others.  He reported that he had worked as a mechanic 
until 1988, then had worked as a self-employed handyman.  He 
had a history of polysubstance abuse.  Progress notes reveal 
increasing independence and lessening anxiety as he learned 
coping skills.  Medications were prescribed.  He related 
several incidents of panic attacks, anger, and irritability.  

VA inpatient PTSD clinic treatment records from March 1991 to 
May 1991 reveal continued complaints of nightmares and 
attendance at anger management classes and group therapy.  
The veteran did socialize to some extent with other patients.  
He participated in occupational therapy, and was rated as 
"excellent" in all areas but social interaction, in which 
he was "good."  He continued to have nightmares and poor 
sleep, but did feel more comfortable in groups.

On December 1991 VA examination, the veteran complained of 
ongoing stress, anxiety, and PTSD symptoms.  Testing showed 
the veteran to be in the mid-average range of intelligence, 
but his true intellectual capacity might be higher without 
emotional blocking or slow responding.  Outright psychosis 
was not shown, but there was evidence of a low grade thought 
disorder and depression.  He scored in the "severe" range 
when tested for PTSD.  PTSD related to his Vietnam combat 
experiences, as well as a schizotypal personality disorder, 
were diagnosed.  The examiner felt the veteran was "severely 
psychiatrically disordered" and assigned a Global Assessment 
of Functioning (GAF) score of 35.

VA treatment records from September 1991 to June 1993 reveal 
complaints of tension and anxiety.  The veteran denied 
substance abuse since 1989.  He had domestic problems, 
including separation from his wife, and panic attacks.  He 
desired to return to working.

A March 1993 vocational rehabilitation assessment noted that 
the veteran 's service-connected disability materially 
impaired his employability.  The veteran stated that his PTSD 
was improving.  He reported that he could not do heavy labor, 
such as autobody repair or handyman work, because he had been 
in a car accident, injuring his back and leg.  "His 
[service-connected and nonservice-connected] limitations 
impede him from obtaining or retaining employment that is 
consistent with his overall pattern of aptitudes, abilities, 
and interests."

June 1993 VA hospitalization records reveal admission with 
violent thoughts toward his family and a feeling he could not 
control himself.  The veteran denied any intent to harm 
himself or others.  He reported having a great deal of stress 
at home because his wife had left him.  He complained of 
seeing faces of buddies from Vietnam, although this had 
occurred for years, and feelings or irritability and anger.  
During his hospitalization, "he had no complaints of PTSD 
symptoms noted by the ward staff" and had "no signs of 
positive PTSD symptoms."  The veteran's sleep pattern was 
normal.  He was marginally cooperative and sometimes directly 
confrontational about attending his PTSD group and individual 
therapy.  There was no evidence of suicidality or 
homicidality on the ward.  On discharge, adjustment disorder 
with anxious mood, alcohol dependence in remission, and PTSD 
in remission were diagnosed.  A GAF score of 60 was assigned.  
The treating physician recommended that the veteran continue 
working with his outpatient therapist.

In November 1993 lay statements, the veteran's friend and 
brother both reported that he was a gifted handyman and 
reliable worker in 1985 and 1988.  However, in 1992 and 1993 
he had difficulty completing tasks, and was nervous, 
depressed, and unhappy.  He was sometimes irritable.

The veteran and his wife testified at a Travel Board hearing 
in March 1994.  He stated that he was unable to work because 
he could not tolerate the noise of banging.  He last worked 
with cars in approximately 1987.  He left his job in an 
autobody shop because a Vietnamese man was hired.  According 
to his wife, he stopped working as a handyman in 1990 because 
he could not handle the stress.  He had been hospitalized 
repeatedly since 1990; some records were unavailable, 
although both he and VA had tried to obtain them.  The 
veteran and his wife stated that he could not retain 
employment due to his PTSD.

July and August 1994 VA hospitalization records show 
complaints on voluntary admission of anger, hostility, 
insomnia, flashbacks, and nightmares.  His symptoms were 
exacerbated by family conflict.  He had last worked 10 years 
prior, as an autobody repairman.  During the hospitalization, 
the veteran improved with therapy and re-established some 
ties with his relatives.  He was referred for domiciliary 
treatment.

Domiciliary treatment records from August and September 1994 
reveal complaints of nightmares, anger, heightened startle 
reflex, and flashbacks.  The veteran slept six hours a night, 
and denied auditory hallucinations.  He had occasional 
suicidal ideation and nonspecific homicidal ideation.  The 
impression on admission was a history of PTSD, and a history 
of substance abuse in remission.  The veteran was irregularly 
discharged after he was arrested on outstanding warrants.  
PTSD was diagnosed.  He was readmitted to the program upon 
his release from jail.  His medication was continued.

VA outpatient records from January 1995 to December 1997 
reveal complaints of depression, poor sleep, flashbacks, 
nightmares, and anxiety.  The veteran denied substance abuse.  
In April 1995, the examiner noted a history of malingering 
and feigning.  The veteran was having trouble handling his 
divorce.  Polysubstance dependence, rule out PTSD was 
diagnosed.  Medications, including antidepressants and 
Antabuse, were prescribed.  In May 1995, the veteran reported 
improved symptoms.  In June 1995, PTSD was diagnosed along 
with polysubstance dependence.  In December 1997, the veteran 
was discharged from the clinic rolls for failing to attend 
scheduled sessions.

VA treatment records from January 1996 to April 1998 reveal 
complaints of depression, lack of motivation, nightmares, and 
insomnia in November 1996.  In March 1997, the veteran 
reported that he worked part time; a treatment summary form 
listed PTSD, an anxiety disorder, and an affective disorder 
as diagnoses.  In January 1998, the veteran reported that he 
was separating from his wife, and complained of anxiety, 
depression, irritability, impatience, flashbacks, 
hypervigilance, paranoia, thoughts of dying, nightmares, and 
problems sleeping.  PTSD and a major depressive disorder were 
diagnosed.  A GAF of 50 was assigned.  An April 1998 
assessment indicated that the veteran was paranoid and 
homicidal towards people who had hurt him.  He was angry at 
paying support to his wife.  His PTSD symptoms, especially 
hypervigilance, continued, but were not worse.  Anxiety 
disorder and major depression were also diagnosed.  The 
assessor commented that the veteran's "social isolation and 
fear creates fears of possession by demons."  The veteran's 
medications were adjusted.

On March 2000 VA examination, the veteran's medical records 
were reviewed.  He complained of low energy, poor appetite, 
poor memory and concentration, nightmares, and flashbacks.  
The nightmares did not bother him, as he "enjoy[ed] the 
excitement."  He denied depression, hallucinations, and 
delusions.  He had last gone to the mental health clinic in 
December 1999.  He still used medication.  He was working as 
a handyman, and had done so since 1995.  He denied any 
difficulty at work.  He stopped using drugs and alcohol in 
1989.  He lived with his wife and went to work daily.  He 
helped with daily chores and took care of household finances.  
He spent time with friends.  He was fairly groomed and 
oriented.  PTSD was diagnosed, and a GAF score of 65 was 
assigned.  In summary, the examiner noted that the veteran 
reported symptoms consistent with PTSD, but denied any major 
impairment from them.  He interacted with people, maintained 
employment as a handyman, and had adequate stress tolerance.  
His memory was good, and despite some mild concentration 
problems, he could perform tasks and follow complex 
instructions.  Impairment due to PTSD was mild.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the award of service connection for disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  During the 
course of the period covered by this appeal, the provisions 
of Diagnostic Code 9411 were revised.  Specifically, on 
October 8, 1996, the VA published a final rule, effective 
November 7, 1996, to amend the section of the Schedule for 
Rating Disabilities dealing with mental disorders.  61 FR 
52695, Oct. 8, 1996.  Where laws or regulations change after 
a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the version of Code 9411 in effect prior to November 7, 
1996, a 70 percent evaluation is for application when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The highest rating of 100 percent under 
this Code is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
criteria under DC 9411 for a 100% rating have each been found 
to be an independent bases for granting a 100% rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Effective November 7, 1996, Diagnostic Code 9411 provides 
that a 70 percent rating is warranted where PTSD is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board finds that neither the pre-November 1996 nor the 
post-November 1996 rating criteria are more favorable to the 
veteran.  The next higher, 100 percent, rating is not 
warranted under either the "old" or the "new" criteria at 
any time during the appellate period (under the "new" 
criteria since November 7, 1996).  Throughout the appeal 
period, the veteran has been self-employed as a handyman.  
While lay statements and some of the veteran's testimony 
indicate that he was not able to work full-time at this job, 
he reported to the most recent examiner that he worked every 
day and was able to perform activities of daily living with 
little problem.  He in fact reported to the examiner that 
PTSD had little impact on his occupational or social 
functioning.  He had friends, engaged in family activities, 
and was employed.  He was groomed and oriented, and 
demonstrated good memory.

The veteran has been hospitalized on several occasions during 
the appeals period, but there is no evidence that such 
hospitalizations were due (solely) to PTSD.  Depression, 
personality disorders, and a history of polysubstance abuse 
have also been diagnosed.  In June 1993, doctors specifically 
found that PTSD was in remission.  In July 1994, the 
hospitalization was due to stress related to family conflict.  
At any rate, temporary total disability was granted for the 
periods of hospitalization over 21 days due to his service-
connected PTSD.  When not hospitalized, the veteran has 
neither exhibited totally incapacitating psychoneurotic 
symptoms, nor has he exhibited total occupational and social 
impairment.

The Board notes that there have been inconsistencies in the 
veteran's reported history.  For example, he has provided 
several accounts of why he left his job as an autobody 
repairman.  Further, one VA clinician noted a history of 
malingering and feigning.  Several examiners and treating 
professionals have noted that the veteran has been 
uncooperative or difficult in treatment.

By a preponderance, the evidence shows that the veteran does 
not have/has not had total social or occupational impairment 
due to PTSD.  He is able to work in full-time, gainful 
employment as a handyman.  While the record shows some acute 
periods of exacerbation of psychiatric symptoms in response 
to various stressors, especially in connection with familial 
problems, neither the "old" nor (from November 7, 1996) the 
"new" criteria for a total disability rating for PTSD are 
met at any point in time during the appellate period.  The 
disability picture presented warrants a rating no greater 
than 70 percent.




ORDER

A rating in excess of 70 percent for PTSD is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

